COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              MELODY KATRICE McNEIL
                                                         MEMORANDUM OPINION*
              v.   Record No. 1151-14-3                      PER CURIAM
                                                           DECEMBER 9, 2014
              PULASKI COUNTY DEPARTMENT OF SOCIAL SERVICES


                                    FROM THE CIRCUIT COURT OF PULASKI COUNTY
                                               Marcus H. Long, Jr., Judge

                               (Terri Morrison Bowles; Bowles Law Office, on brief), for
                               appellant.

                               (Clifford L. Harrison; Wade M. McNichols, Guardian ad litem for
                               the minor child; Harrison & Turk, P.C., on brief), for appellee.


                     Melody Katrice McNeil (mother) appeals an order terminating her parental rights. Mother

              argues that the trial court erred when it terminated her parental rights pursuant to Code

              § 16.1-283(B) and (C) because “there was insufficient evidence presented at trial by the Pulaski

              County Department of Social Services to support such a termination of residual parental rights by

              clear and convincing evidence.” Upon reviewing the record and briefs of the parties, we conclude

              that this appeal is without merit. Accordingly, we summarily affirm the decision of the trial

              court. See Rule 5A:27.

                                                        BACKGROUND

                     We view the evidence in the light most favorable to the prevailing party below and grant

              to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

              Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       The Pulaski County Department of Social Services (the Department) removed the child

from mother’s care due to her drug problems. On August 23, 2013, the Pulaski County Juvenile

and Domestic Relations District Court (the JDR court) terminated mother’s parental rights

pursuant to Code § 16.1-283(B) and (C).1 Mother appealed this ruling.

       On May 22, 2014, the circuit court heard evidence and argument. Mother was not

present at the hearing, but her counsel was present. The Department called Investigator D.F.

Grimm as a witness. He was familiar with both mother and father because they were subjects of

a narcotics investigation. Investigator Grimm explained that mother faced pending charges of

possession with intent to distribute and distribution of cocaine. He testified that mother’s

residence had been the subject of a search warrant where the police found “large amounts of

narcotics” in the home.

       Shelissa Lewis, a foster care worker, testified that the Department recommended that

mother complete “[p]arenting classes, parenting coach, DVAP with domestic violence, [and a]

psychological evaluation.” It also recommended that she complete substance abuse counseling,

including a residential drug treatment program. Lewis testified that mother had not completed

most of the services, although she did complete a comprehensive assessment and attended some

parenting classes. Lewis said that mother had biweekly visitations with the child until April 1,

2014, when the Department stopped the visits. She said that between August 2013 and April 1,

2014, mother missed two visits.

       The trial court heard evidence about how well the child is doing in his foster care home,

which is an adoptive placement. When the child first arrived at the foster home, he was not


       1
          The JDR court also terminated the parental rights of Terrell Marquis Love, the child’s
father. The father appealed the JDR court’s ruling to the circuit court. On May 22, 2014, the
circuit court terminated father’s parental rights pursuant to Code § 16.1-283(B) and (C). Father
did not appeal the circuit court’s order.

                                                -2-
doing well in school, but at the time of the hearing, he loved school and was getting good grades.

His foster mother testified that he was involved in several extracurricular activities.

          At the conclusion of the Department’s evidence, mother’s counsel made a motion to

strike, which the court denied. Mother presented no evidence. Her counsel renewed the motion

to strike. The trial court denied the motion and held that it was in the child’s best interests to

terminate mother’s parental rights pursuant to Code § 16.1-283(B) and (C). The trial court

entered the order terminating her parental rights on May 22, 2014. On June 17, 2014, mother

filed a motion for rehearing, which the trial court denied. This appeal followed.

                                              ANALYSIS

          Mother argues that the evidence was insufficient to terminate her parental rights pursuant

to Code § 16.1-283(B) and (C).

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          The clear and convincing evidence required for termination is

                 “that measure or degree of proof which will produce in the mind of
                 the trier of facts a firm belief or conviction as to the allegations
                 sought to be established. It is intermediate, being more than a
                 mere preponderance, but not to the extent of such certainty as is
                 required beyond a reasonable doubt as in criminal cases. It does
                 not mean clear and unequivocal.”

Martin, 3 Va. App. at 21, 348 S.E.2d at 16 (quoting Gifford v. Dennis, 230 Va. 193, 198 n.1, 335

S.E.2d 371, 373 n.1 (1985)).



                                                  -3-
        The trial court terminated mother’s parental rights pursuant to Code § 16.1-283(B)

because it found that “the neglect or abuse that’s suffered by this young man was serious and

substantial to his life, health, or – and development, being left alone, being around drugs . . . .”

        Code § 16.1-283(B) states a parent’s parental rights may be terminated if:

                1. The neglect or abuse suffered by such child presented a serious
                and substantial threat to his life, health or development; and

                2. It is not reasonably likely that the conditions which resulted in
                such neglect or abuse can be substantially corrected or eliminated
                so as to allow the child’s safe return to his parent or parents within
                a reasonable period of time. In making this determination, the
                court shall take into consideration the efforts made to rehabilitate
                the parent or parents by any public or private social, medical,
                mental health or other rehabilitative agencies prior to the child’s
                initial placement in foster care.

        “[S]ubsection B [of Code § 16.1-283] ‘speaks prospectively’ and requires the circuit

court to make a judgment call on the parent’s ability, following a finding of neglect or abuse, to

substantially remedy the underlying problems.” Toms v. Hanover Dep’t of Soc. Servs., 46

Va. App. 257, 270-71, 616 S.E.2d 765, 772 (2005) (quoting City of Newport News Dep’t of Soc.

Servs. v. Winslow, 40 Va. App. 556, 562-63, 580 S.E.2d 463, 466 (2003)).

        The trial court noted that the Department removed the child from the home because of

substance abuse issues. Mother had pending drug charges, as discussed by Investigator Grimm.

Drugs were found in her home. The trial court held that “there’s absolutely no evidence

whatsoever that the substance abuse has been dealt with, and that, in my mind, is, is the –

probably the biggest factor that, that this young man was removed.” The trial court found that

mother had not substantially remedied her substance abuse problems.

        In addition to termination pursuant to Code § 16.1-283(B), the trial court terminated

mother’s parental rights pursuant to Code § 16.1-283(C)(2), which states that a court may

terminate parental rights if:


                                                 -4-
                  The parent or parents, without good cause, have been unwilling or
                  unable within a reasonable period of time not to exceed twelve
                  months from the date the child was placed in foster care to remedy
                  substantially the conditions which led to or required continuation
                  of the child’s foster care placement, notwithstanding the
                  reasonable and appropriate efforts of social, medical, mental health
                  or other rehabilitative agencies to such end.

          This Court previously explained that:

                  [S]ubsection C termination decisions hinge not so much on the
                  magnitude of the problem that created the original danger to the
                  child, but on the demonstrated failure of the parent to make
                  reasonable changes. Considerably more “retrospective in nature,”
                  subsection C requires the court to determine whether the parent has
                  been unwilling or unable to remedy the problems during the period
                  in which he has been offered rehabilitation services.

Toms, 46 Va. App. at 271, 616 S.E.2d at 772 (quoting Winslow, 40 Va. App. at 562-63, 580

S.E.2d at 466).

          The trial court found that there was no evidence that mother completed the services

offered by the Department, including parenting classes, parenting coach, and the domestic

violence alternatives program. Furthermore, there was no evidence that she followed up with the

recommendations from the psychological evaluation. As explained earlier, the trial court was

particularly concerned that mother did not complete the substance abuse treatment. The trial

court held that “there’s no evidence that was presented that the mother and father have corrected

any of the issues that caused the removal of this child.” The trial court found that the child had

been in foster care for “well beyond the time frame” and stated, “this young man deserves, and,

and the Court demands permanency for him.”

          “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).


                                                   -5-
       Based on the record, the trial court did not err in terminating mother’s parental rights

pursuant to Code § 16.1-283(B) and (C).

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                         Affirmed.




                                               -6-